DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 01 October 2020 and 19 July 2021, were filed after the mailing date of the patent application on 01 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 01 October 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20190089207 A1; hereinafter referred to as “Kim”).
Regarding Claim 1, Kim discloses a method of performing adaptive mode switching in a transmitter of a dual mode simultaneous wireless information and power transmission (SWIPT) system, the method comprising: 
receiving received power of a receiver in a channel (¶102, Kim discloses monitoring a received power); 
comparing the received power with a predetermined threshold value (¶117 & Fig. 13 (S13030), Kim discloses comparing the received power to a power threshold); 
selecting one of a single tone mode or a multi-tone mode as a single/multi-tone mode based on the comparison result (¶117 & Fig. 13 (S13030->S13040 or S13060), Kim discloses selecting single tone communication mode or a multi-tone communication mode based upon comparing the received power to a power threshold); 
selecting a modulation index based on the selected single/multi-tone mode and the received power (¶119-120 & Fig. 13 (S13050 OR S13070), Kim discloses selecting either a first modulation index N based upon selecting a single tone communication mode or a second modulation index N based upon selecting a multi-tone communication mode); and 
transmitting the selected single/multi-tone mode, the selected modulation index (¶121, Kim discloses transmitting using the single tone communication mode and the first modulation index or using the multi-tone communication mode and the second index), and a duty cycle to the receiver (¶55-58 & Fig. 2, Kim discloses that a receiver is configured to receive a portion of the signal for energy harvesting and a portion of the signal for information), wherein the duty cycle is determined based on at least one of power consumed for decoding a single tone signal, power consumed for decoding a multi-tone signal, and power harvested during the channel by the receiver (¶53, Kim discloses using a energy harvesting unit in order to harvest energy from a signal).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 15, and 16 of U.S. Patent No. 10541567. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 7 of the ‘567 Patent discloses a method of performing adaptive mode switching in a transmitter of a dual mode simultaneous wireless information and power transmission (SWIPT) system, the method comprising: 
receiving received power of a receiver in a channel (Claim 7 of the ‘567 Patent discloses a communication unit receiving the power signal transferred from the wireless power transfer apparatus and communicating with the outside); 
comparing the received power with a predetermined threshold value (Claim 16 of the ‘567 Patent discloses comparing received power to a third threshold value); 
selecting one of a single tone mode or a multi-tone mode as a single/multi-tone mode based on the comparison result (Claim 16 of the ‘567 Patent discloses selecting a single tone mode or a multi-tone mode based upon comparing received power to a third threshold value); 
selecting a modulation index based on the selected single/multi-tone mode and the received power (Claim 15 of the ‘567 Patent discloses selecting a first modulation index or a second modulation index based upon selecting the single tone mode or multi-tone mode respectively).
transmitting the selected single/multi-tone mode, the selected modulation index, and a duty cycle to the receiver (Claim 15 of the ‘567 Patent discloses a feedback signal generating unit that sends the communication mode, modulation index, and additional energy information), wherein the duty cycle is determined based on at least one of power consumed for decoding a single tone signal, power consumed for decoding a multi-tone signal, and power harvested during the channel by the receiver (Claim 15 of the ‘567 Patent discloses a feedback signal generating unit that sends the number of combinations of the energy level and an phase of the power signal for meeting the required transfer rate or the number of subcarriers of the power signal for meeting a required battery charge amount and the required transfer rate).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-15 are allowed.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474